Title: From Thomas Jefferson to United States Senate, 8 December 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States
                     
                  
                  I nominate the several persons named in the inclosed list, signed by the Secretary at War, to the several commands therein proposed under the act of Apr. 12. 1808. for raising for a limited time an additional military force.
                  
                     Th: Jefferson
                     
                     Dec. 8. 08.
                  
               